NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


HERBERT EARL STILLEY,                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case Nos. 2D16-3265
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 18, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug, Judge.

Howard L. Dimmig, II, Public Defender and
Richard J. D'Amico, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.